Case 2:19-cv-08612-PSG-JC Document 138-9 Filed 06/22/20 Page 1 of 6 Page ID #:2586




                                 Exhibit 8
   Case 2:19-cv-08612-PSG-JC Document 138-9 Filed 06/22/20 Page 2 of 6 Page ID #:2587


Rios, Daniel

From:                        M L <mei.ling818@yahoo.com>
Sent:                        Saturday, June 20, 2020 7:31 AM
To:                          SKinlaw@gmail.com; SKinlaw@FairHousingCouncil.org; AffHsgServices@sbcGlobal.net
Cc:                          Razi, Benjamin; Winkelman, Steven; Soukup, Andrew; Rios, Daniel; Weinstein, Ryan H.
Subject:                     Mei Ling Opposition to Inaccurate Testimony / Closure to CV19-8612 Case
Attachments:                 USDC CV11-0974..CV19-8612 FHC Sharon Kinlaw Obligations..On-Going
                             Discrimination (June-July 2017) H.pdf


[EXTERNAL]
Sharon Kinlaw / Michelle White:

Cease with the untruthful testimonies and fabricated scenarios under oath ... specifically
relating to me. What happened to Sharon purporting that: “I am a different person today than when
all of this first began”... and, “it is important that I allow the Holy Spirit to lead me”?

Regarding Michelle White’s June 19, 2020 Deposition (Media Unit #6 at approximately
1:06pm) regarding Relman’s Exhibit # 112 - Bate Stamp #18274 documents, dated December 19,
2016 ... this below concocted “bad acting”, is truly sad.

Ben Razi: Are you aware that Ms. Kinlaw sent her email terminating the Relman firm when she did -
because this conference was coming up to discuss the status and settlement discussions, and the
relators share?
Michelle White: My rememberance is that she - she being Sharon Kinlaw sent the email because
she knew that there were going to be more conflict, of interests issues coming up ... this time with Mei
Ling ... and the idea of having the Relman firm engaged in trying to weigh those two interests was too
much. We had seen what they did in the 504 case, and did not want the same kind of thing in the
False Claims Act case.
Ben Razi: What is it that happened in the False Claims Act case in December of 2016 that prompted
Ms. Kinlaw’s email to the Dept. of Justice and the Relman firm about termination?
Michelle White: What happened in the false claims case, not the 504 case?
Ben Razi: What happened on or about December 18, 2016 that prompted that email from Ms.
Kinlaw?
Michelle White: I don’t know for sure. I believe it was related to contact from Mei Ling insisting upon
more ... like 100% of the Relator’s share, and Sharon knew there was going to be a rather assertive
push by Mei Ling to get most of, if not all of the Relator’s share ... so, that’s my remembrance. Ben
Razi: Do you recall Ms. Kinlaw - do you have a memory of her having concerns about Mei Ling and
her ... the respective relator’s share that Mei Ling and the FHC might get around December of
2016.
Michelle White: I don’t know the date of it ... I can’t give you the date, but I know there were issues
related to how assertive and kind of directive Mei Ling was, or attempting to be directive to the Fair
Housing Council, as well as her attorney, and I believe Odion Okojie. She knew it was going to be
conflictual.
Ben Razi: Do you know that at the time the decision was made to terminate the Relman firm ... did
you know that the DOJ had reached out to talk about settlement discussions and Relator’s share?
Michelle White: I don’t remember knowing that at the time.



                                                     1
   Case 2:19-cv-08612-PSG-JC Document 138-9 Filed 06/22/20 Page 3 of 6 Page ID #:2588
The facts and documented records relating to Sharon Kinlaw’s December 18, 2016 termination email
to the Dept. of Justice and the Relman firm, was as she testified under oath on June 17, 2020 -
written all by herself, for all of the reasons Kinlaw stated therein. Trying to back-peddle or
manufacture different shameful concocted malarky hearsay scenarios by Michelle White, raises
credibility issues of not just these two individuals ... but illustrates the charades behind the deposition
component of the collaborative, attorney coordinated “day in Court pretenses”. Kinlaw well knows
there was never at any time, any dialogue from my mouth to Kinlaw, and never any thought in my
mind that I was “insisting upon more ... like 100% of the Relator’s share - and Sharon knew there
was going to be a rather assertive push by Mei Ling to get most of, if not all of the Relator’s
share”. The non-sensible premise of this “story”, is inconsistent with Kinlaw’s hundreds of hours of
dialogues / phone discussions with me, numerous written communications, in addition to in-person
meetings ... including to November 2017.

Kinlaw well knows that there has always, from the on-start, been a “50-50” agreement and
understanding of the Relator’s share - which I fully expect Kinlaw to honor. This was confirmed to
Don Warren / Phil Benson in 2019 by now “pay-for play” attorney Scott Moore ... including in Michael
Allen’s June 8, 2020 Deposition testimony.

Sharon: when stating to me in 2017 that before this case is over, “people are going to get thrown
under the bus” ... certainly what you are doing is not guided by the Holy Spirit. You having told me
on Sept. 12, 2016 ... “ When I say there are demonic things going on here - I really mean that ... Not
just lawyers … the conditions, I’m talking about the inequality, the injustice ... all of that ... this is
the chaos and confusion ... The problem is that I feel I have an assignment from God to do something
about this. I believe this is part of it ... A part of this has to do with bringing down these fake people ...
these people that are claiming they are doing something, and they are not ... A part of what has to
happen … because these people are getting ready to go out on a world tour … and there are people
who are going to be contacting them to handle these same kinds of cases in their community … any
my thing is they need to be stopped and exposed for the liars and the demons that they are,
so that other people don’t get tricked and mislead … but I believe I need to get the documents, so
the documents are there, and the documents can speak for themselves. Had it been me, RDC
would have been gone years ago. Maybe Scott and Odion can make a presentation to our
Board” ... how is your demonic self-serving acts Sharon to “your co-Relator” - reflective of equality
and justice? I have never treated you unfairly, always as a “50-50 co-Relator”, helped when you
needed a life-line ... and you know this.

Ben Razi: I informed atty. Steven Winkleman on June 18th - that there are answers in the Sharon
Kinlaw’s June 17th deposition that are not correct ... and now in Michelle White’s June 19th
Deposition. Will you kindly call me this weekend so the record may be set straight ... including for me
to have all matters with Relman Dane resolved and closed.

Mei Ling
Mei.Ling818@yahoo.com
Ph: (818) 644-3923


  - - - - Forwarded Message - - - -
Sent: Monday, December 19, 2016, 5:20:22 PM PST
From: Scott P. Moore <SPMoore@BairdHolm.com>
To:       Mei.Ling818@yahoo.com
Subject: Fwd: Today's Call re: the City of LA

Scott Parrish Moore
                                                      2
   Case 2:19-cv-08612-PSG-JC Document 138-9 Filed 06/22/20 Page 4 of 6 Page ID #:2589
Sent from my iPhone

Begin forwarded message:

------------------------------------

Date: December 19, 2016 at 11:40:26 AM CST
From: OkojieLaw <OkojieLaw@aol.com>
To:    Schmelzer, Eric (CIV)" <Eric.Schmelzer@usDOJ.Gov>
Cc:    Michael Allen <MAllen@RelmanLaw.com>, David Iyalomhe <David@doiaLaw.com>, John Relman
<JRelman@RelmanLaw.com>, Scott P. Moore <SPMoore@BairdHolm.com>, Palombo, Lisa
(USACAC) <Lisa.Palombo@usDOJ.Gov>
Subject: Re: Today's Call re: the City of LA

Eric / Lisa:

As you’re aware, the Fair Housing Council has terminated the Relman, Dane, Colfax as its attorney’s
in the False Claims action.

Odion L. Okojie

-------------------------------------

Sent: Monday, December 19, 2016 10:37 AM
From: Schmelzer, Eric (CIV) <Eric.Schmelzer@usDOJ.Gov>
To:    MAllen@RelmanLaw.com; David Iyalomhe; Odion Okojie; John Relman <JRelman@RelmanLaw.com>; Scott
P. Moore
Cc:    Palombo, Lisa (USACAC)
Subject: Today's Call re: the City of LA

Counsel: as you know, we have a call scheduled for 1 pm EST today, at which time we had planned
to provide you with an update on the status of the settlement discussions and to discuss relator’s
share. We anticipated the call would include Michael Allen, John Relman, Scott Moore, David
Iyalomhe, and Odion Okojie. Now that we are in receipt of Ms. Kinlaw’s e-mail to Michael Allen
and John Relman, on which we were copied, requesting that Relman, Dane & Colfax cease
communicating with us, we are uncomfortable proceeding with the currently scheduled call in the
absence of confirmation from both firms as to who is representing each of the relators. Please advise
in writing before we speak further. We would appreciate it.

Best,

Eric Schmelzer
Trial Attorney
United States Department of Justice
Civil Division, Commercial Litigation Branch, Fraud Section
Patrick Henry Building
601 D St. NW, Room 9220
Washington, DC 20004
202-307-0256
Eric.Schmelzer@usDOJ.Gov

_______________________________________

        Sent: Monday, December 19, 2016, 8:13:34 AM PST
        From: Scott P. Moore <SPMoore@BairdHolm.com>
                                                              3
   Case 2:19-cv-08612-PSG-JC Document 138-9 Filed 06/22/20 Page 5 of 6 Page ID #:2590
       To:     Mei.Ling818@yahoo.com
       Subject: FW: False Claims Case:Termination of Services

       Scott P. Moore
       Baird Holm LLP
       1700 Farnam Street - Suite 1500
       Omaha, NE 68102-2068
       www.BairdHolm.com

       402.636.8268 Direct Dial Phone
       402.344.0588 Fax
       SPMoore@BairdHolm.com


  - - - - Forwarded Message - - - -
Sent: Monday, December 19, 2016 10:13 AM CST
From: Odion Okojie <OkojieLaw@aol.com>
To:       Scott P. Moore <SPMoore@BairdHolm.com>
Subject: Fwd: False Claims Case:Termination of Services

Odion L. Okojie
Begin forwarded message:

Date: December 18, 2016 at 6:52:44 PM PST
From: Sharon Kinlaw <SKinlaw@gmail.com>
To:     Michael Allen <MAllen@RelmanLaw.com>, John Relman <JRelman@RelmanLaw.com>, Odion
Okojie <OkojieLaw@aol.com>, David Iyalomhe <David@doiaLaw.com>
Cc:    Lisa.Palombo@usDOJ.Gov, Eric.Schmelzer@usDOJ.Gov, Loretta Kelly-Denkins
<NetLoretta1@hotmail.com>, Juanita Bankhead <JBankhead@LAFireCU.org>, Don Bagwell
<DBagwell@SkylineHomeLoans.com>, Michelle <AffHsgServices@sbcGlobal.net>, Sandra Couch
<SCouch@FairHousingCouncil.org>, FYI123 <FYI123@PacBell.net>
Subject: False Claims Case:Termination of Services

Michael Allen and John Relman

We believe your firm has not been forthcoming as it relates to your communications with the City (and
others) about the FCA case. As such, we believe that the civil rights of persons with disabilities,
taxpayer dollars and the relator’s interest have been severely put at risk.

After many months of thoughtful deliberation contemplating this decision, we are now requesting that
Relman, Dane & Colfax lawyers have no further communication (on behalf of the FHC) with Lisa
Palombo, Eric Schmelzers or any other DOJ, HUD or City employee including, but not limited
to Miquel Santana, Jim Clark or Harvey Korman as it relates to the False Claims matter and/or global
settlement discussions.

Moreover, we believe Relman, Dane & Colfax have disqualified itself from the False Claims Act
case. For some time now, we have expressed our concern related to your law firm using the FCA
matter in a global settlement context as leverage in the 504 case, we have also made known our
objections regarding your communications with the City regarding the “side letter”.

As a matter of justice, we believe it is reprehensible under any circumstances to provide a
“credit” to offset damages paid for deceiving taxpayers and violating civil rights law. To
request or suggest otherwise is offensive to the Fair Housing Council’s mission and sets a
bad precedent as a matter of moral turpitude.


                                                          4
   Case 2:19-cv-08612-PSG-JC Document 138-9 Filed 06/22/20 Page 6 of 6 Page ID #:2591
Lastly, there are several other previously identified concerns which call into question how your firm’s
fiduciary obligations to the Fair Housing Council have not been met. We have requested and are
waiting to receive your billing records; we ask that you forward the information to us so that we may
immediately begin to discuss and negotiate your fees and expenses relative to the retainer
agreement.

Should you have any further questions or concerns, we ask that you direct them to David Iyalomhe
and/or Odion Okojie.

Respectfully submitted ,

Sharon Kinlaw
Executive Director
Fair Housing Council of the San Fernando Valley




                                                    5
